 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TIGRAN ISKENYAN,                                   Case No. 1:19-cv-01260-BAM

12                  Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                        TO RANDOMLY ASSIGN DISTRICT
13           v.                                         JUDGE

14   COMMISSIONER OF SOCIAL SECURITY,                   FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING PLAINTIFF’S
15                  Defendant.                          APPLICATION TO PROCEED IN FORMA
                                                        PAUPERIS BE DENIED
16
                                                        (Doc. Nos. 2, 4)
17
                                                        FOURTEEN (14) DAY DEADLINE
18

19
20         On September 10, 2019, Plaintiff Tigran Iskenyan (“Plaintiff”), proceeding through

21 counsel, filed the complaint in this action seeking review of a decision of the Commissioner of

22 Social Security. (Doc. No. 1.) Plaintiff did not pay the filing fee and instead filed an

23 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2).

24         On December 27, 2019, the Court ordered Plaintiff to complete and file an Application to

25 Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO 239 because

26 Plaintiff’s application demonstrated that he may be receiving income well above the poverty
27 threshold, and the information was insufficient for the Court to determine if he is entitled to

28 proceed without prepayment of fees in this action. (Doc. No. 3.) On December 30, 2019,

                                                    1
 1 Plaintiff filed a completed Application to Proceed in District Court Without Prepaying Fees or

 2 Costs (Long Form) – AO 239. (Doc. No. 4.)

 3         According to Plaintiff’s application filed on December 30, 2019, Plaintiff receives

 4 monthly income in the amount of $500.00, his spouse receives monthly income in the amount

 5 of $2,900.00, and they have a checking account containing $500.00. Plaintiff spends $737.00

 6 per month in rent or home-mortgage payments, $80.00 per month on utilities, $100.00 per

 7 month on home maintenance, $100.00 per month on food, $120.00 per month on clothing,

 8 $200.00 per month on transportation, $285.00 per month on motor vehicle installment

 9 payments, $100.00 per month on credit card installment payments, and $100.00 per month on

10 department store installment payments. Plaintiff’s spouse spends $773.09 per month on rent or

11 home-mortgage payments, $85.00 per month on utilities, $150.00 per month on home

12 maintenance, $400.00 per month on food, $350.00 per month on clothing, $250.00 per month

13 on laundry and dry cleaning, $500.00 per month on transportation, $200.00 per month on

14 homeowner’s or renter’s insurance, $300.00 per month on credit card installment payments,

15 and $200.00 per month on department store installment payments. Plaintiff and his spouse’s

16 assets include a real property valued at $170,000.00, a real property valued at $165,000.00, a

17 2012 Buick Enclave valued at $5,500.00 and a 2017 Nissan Sentra for which Plaintiff did not

18 provide a value. Plaintiff identifies two dependents, a sixteen-year-old daughter and fourteen-

19 year-old son. Additionally, Plaintiff’s original application filed on September 10, 2019,
20 identified a third real property with an unidentified value as well as additional rental income

21 totaling $2,200.00 and mortgage payments totaling $1,658.00 which do not appear to be

22 addressed in Plaintiff’s application filed on December 30, 2019.

23         Having considered Plaintiff’s application, the Court finds that he has not made the

24 showing required by section 1915(a) that he is unable to pay the required fees for this action.

25 Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

26 Judge to this action.
27         Furthermore, it is HEREBY RECOMMENDED that:

28          1.    Plaintiff’s application to proceed without prepayment of fees and costs (Doc. Nos.

                                                    2
 1 2, 4) be DENIED; and

 2           2.   Plaintiff be required to pay the $400.00 filing fee in full to proceed with this

 3 action.

 4           These findings and recommendations are submitted to the United States District Judge

 5 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 6 (14) days after being served with these findings and recommendations, Plaintiff may file

 7 written objections with the Court. Such a document should be captioned “Objections to

 8 Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 9 objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.

10 Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

11 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14     Dated:     January 28, 2020                           /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    3
